Citation Nr: 1235762	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  05-04 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for headaches, to include as a residual of a head injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The Veteran served on active duty from August 1973 to April 1975 and from May 1975 to May 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In May 2006, the Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In March 2009, the Board denied entitlement to service connection for blackout spells with sudden loss of consciousness/seizure disorder.  At that time, the Board remanded the issue of entitlement to service connection for a headache disorder.  

The Veteran appealed the Board's denial of service connection for blackout spells with sudden loss of consciousness/seizure disorder to the United States Court of Appeals for Veterans Claims (Court).  In October 2010, the Court issued a memorandum decision that set aside the Board's March 2009 decision and remanded the matter on appeal to the Board for action in compliance with the instructions in the memorandum decision.  In October 2011, the Board recharacterized the claim for service connection for blackout spells with sudden loss of consciousness/seizure disorder as a claim for service connection for residuals of head injury, other than headache.  The Board remanded the claim for development consistent with the memorandum decision.  

It is noted that the Veteran's attorney argued in his brief to the Court that the Veteran's claim should be reclassified as entitlement to service connection for residuals of a head injury, to be considered under the new traumatic brain injury (TBI) regulations.  See Clemons v. Shinseki, 23Vet. App. 1, 5 (2009) (recognizing a duty to consider a claim as "a claim for any . . . disability that may reasonably be encompassed by several factors including:  the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim.").  This claim is currently in remand status and not before the Board at this time.

With regard to the issue of entitlement to service connection for headaches, in August 2010, the Board denied the claim.  The Veteran appealed that decision to the Court.  In October 2011, the Court granted the parties' joint motion to vacate that decision and remand the matter for action consistent with the order.  

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file.  There is only one document in the electronic file at this time, which is duplicative of the evidence in the paper claims files and irrelevant to the issue on appeal.


REMAND

In his application for compensation, the Veteran filed for "blackout spells sudden loss of consciousness" and "seizure disorder."   The Board later added a second claim for service connection for headaches based on a review of the evidence of record showing post service complaints of headaches, which the Veteran reported as beginning after an in-service car accident.  The Board denied this claim in August 2008, which the Veteran appealed to the Court.

In the October 2011 joint motion, the parties agreed that remand of the claim for service connection for headaches was required because the Board provided an inadequate statement of reasons and bases.

Although the Veteran's testimony in March 2006 focused on his seizure disorder, not headaches, the joint motion concluded that the Board failed to discuss several pieces of evidence favorable to the Veteran:  The Veteran's testimony that he did not seek medical care after service because he did not know he was eligible for VA hospital care; his testimony that he kept his condition hidden so he could go out and work a normal job; and the Veteran's wife's explanation that the Veteran did not seek treatment prior to 2004 because he did not have health insurance.
Also, the joint motion concluded that the Board erred because it categorically rejected the Veteran's competency to provide a nexus opinion, citing Davidson v. Shinseki, 581 F.3d 1313. 1316 (Fed. Cir. 2009); and because the decision did not consider whether the claim for service connection for headaches should be evaluated as residuals of traumatic brain injury (TBI).

The Board is unsure how the new procedures and criteria for rating TBI claims, found at 38 C.F.R. § 4.124a (2011), apply to a claim for establishing service connection.  At no time prior to the March 2009 Board decision did the Veteran allege that he had additional residuals of his head injury (beyond the previously claimed blackout spells with sudden loss of consciousness/seizure disorder) or request a new examination.  Further, although the Veteran now requests an examination under the new TBI regulations, the regulation states that "a veteran whose residuals of TBI were rated by VA under a prior version of 38 CFR 4.124a, diagnostic code 8045, will be permitted to request review under the new criteria, irrespective of whether his or her disability has worsened since the last review or whether VA receives any additional evidence.  The provisions of 38 C.F.R. § 4.124a clearly apply to residuals of TBI that have already been service connected.

Nevertheless, the joint motion found that the Board failed to provide an adequate statement of reasons or bases for its decision.  Therefore, the Board finds that remand is warranted to provide the Veteran with an examination by a physician to determine the extent of any residuals from his in-service head injury due to a motor vehicle accident to include whether he has headaches as a residual thereof.

In so remanding, the Board offers no opinion as to whether the TBI regulations are applicable to the Veteran's claim for service connection.

To ensure the record is fully developed, ongoing medical records should also be obtained. 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Board finds that this claim is inextricably intertwined with the October 2011 remanded claim for service connection for residuals of head injury other than headache since both claims now seek consideration under the TBI regulations and purport to be related to the same in-service head injury.  As such, these claims should be consolidated if returned to the Board for consideration rather than certified separately to the Board.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of all updated VA treatment records and any other outstanding records pertinent to the Veteran's claim, including the electroencephalogram (EEG) report from October 2005.

2.  Then, the Veteran should be afforded a VA examination by a neurologist or neurosurgeon (preferably the same physician who provided the most recent VA examination and opinion in connection with the Veteran's claim for residuals of a head injury other than headaches) to determine whether the Veteran has headaches as a current residual of his in-service motor vehicle accident.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders  must be made available to and reviewed by the examiner, and any indicated studies should be performed.

Based upon the examination results and the review of the Veteran's pertinent history, the examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's headaches are etiologically related to his active service, to include his in-service motor vehicle accident.  

A complete rationale for all opinions is required.  The physician should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., that he or she relied upon in reaching his or her conclusions.

If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

This claim is inextricably intertwined with the October 2011 remanded claim for service connection for residuals of head injury other than headache and, as such, these claims should be consolidated if returned to the Board for consideration.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

